EXHIBIT 10.1

KRATON PERFORMANCE POLYMERS, INC.

2013 CASH INCENTIVE PLAN

(Effective as of January 1, 2013)

1. Purpose: The purpose of the Kraton Performance Polymers, Inc. 2013 Cash
Incentive Plan is to encourage a high level of corporate performance through the
establishment of predetermined corporate, Subsidiary or business unit and/or
individual goals, the attainment of which will require a high degree of
competence and diligence on the part of those Employees (including officers) of
Kraton Performance Polymers, Inc. (the “Company”) or of its Subsidiaries, and
which will be beneficial to the owners and customers of the Company.

2. Definitions: Unless the context otherwise clearly requires, the following
definitions are applicable to the Plan:

Award: An incentive compensation award generally payable in cash granted to a
Participant with respect to a particular Plan Year pursuant to any applicable
terms, conditions and limitations as the Committee may establish in order to
fulfill the objectives of the Plan.

Board: The Board of Directors of the Company.

Code: The Internal Revenue Code of 1986, as amended.

Committee: The Compensation Committee of the Board or any successor committee of
the Board designated by the Board consisting of at least two directors, who
shall be “outside directors” within the meaning of Section 162(m) of the Code
and the regulations thereunder.

Company: Kraton Performance Polymers, Inc. or any successor thereto.

Compensation: Compensation or eligible earnings during the year means the actual
base salary paid to a salaried exempt Participant during the Plan Year,
including vacation, holiday and sick time. Eligible earnings exclude all special
payments, bonuses, allowances, reimbursements, and payments in lieu of overtime.
Compensation or eligible earnings during the year means the actual gross wages
paid to an hourly or salaried non-exempt Participant during the Plan Year,
including vacation, holiday and sick time. Eligible earnings exclude all special
payments, bonuses, allowances, reimbursements, but include overtime pay in a
manner consistent with the requirements of applicable labor law.

Covered Employee: An Employee who is a “covered employee” as defined under
Section 162(m)(3) of the Code and the regulations thereunder.

Employee: An employee of an Employer who is a regular full or part-time employee
and who regularly works at least 20 hours per week.

Employer: The Company and each Subsidiary.

Exchange Act: The Securities Exchange Act of 1934, as amended from time to time.

Participant: An Employee who is selected by the Committee to participate in the
Plan.

Payment Date: The date an Award shall be paid as provided in Section 8(b) of the
Plan.

Performance Award: An Award made to a Participant pursuant to the Plan that is
subject to the attainment of one or more Performance Goals.

Performance Goals: The performance objectives of the Company, its Subsidiaries
or its business units and/or individual Participants established for the purpose
of determining the level of Awards, if any, earned during a Plan Year.

Plan: The Kraton Performance Polymers, Inc. 2013 Cash Incentive Plan, effective
as of January 1, 2013, as amended thereafter from time to time.

Plan Year: The calendar year.



--------------------------------------------------------------------------------

Subsidiary: A “subsidiary corporation” of the Company as defined in
Section 424(f) of the Code.

A pronoun or adjective in the masculine gender includes the feminine gender, and
the singular includes the plural, unless the context clearly indicates
otherwise.

3. Participation: The Committee shall select the Employees who will be
Participants for each Plan Year. No Employee shall at any time have the right
(a) to be selected as a Participant in the Plan for any Plan Year, (b) if so
selected, to be entitled to an Award, or (c) if selected as a Participant in one
Plan Year, to be selected as a Participant in any subsequent Plan Year. The
terms and conditions under which a Participant may participate in the Plan shall
be determined by the Committee in its sole discretion. Participants may or may
not be “Covered Employees” as defined under Section 162(m) of the Code and the
regulations thereunder.

4. Eligibility: Only Participants who are employed as Employees (a) on the last
day of the Plan Year and (b) on the Payment Date are eligible for the payment of
an Award under the Plan.

5. Plan Administration: The Plan shall be administered by the Committee. All
decisions of the Committee shall be binding and conclusive on the Participants.
The Committee, on behalf of the Participants, shall enforce the Plan in
accordance with its terms and shall have all powers necessary for the
accomplishment of that purpose, including, but not by way of limitation, the
following powers:

(a) To select the Participants;

(b) To interpret, construe, approve and adjust all terms, provisions, conditions
and limitations of the Plan;

(c) To decide any questions arising as to the interpretation or application of
any provision of the Plan;

(d) To prescribe forms and procedures to be followed by Employees for
participation in the Plan, or for other occurrences in the administration of the
Plan;

(e) To establish the terms and conditions of any Agreement under which an Award
may be earned and paid; and

(f) In addition to all other powers granted herein, the Committee shall make and
enforce such rules and regulations for the administration of the Plan as are not
inconsistent with the terms set forth herein.

No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the provisions of Section 6 of the Plan
shall be liable for anything done or omitted to be done by him, by any member of
the Committee or by any officer of the Company in connection with the
performance of any duties under the Plan, except for his own willful misconduct
or as expressly provided by statute.

6. Delegation of Authority: The Committee may delegate any of its authority
(a) to select Participants who are not subject to Section 16(b) of the Exchange
Act (“Non-Section 16(b) Participants”), (b) grant Awards to Non-Section 16(b)
Participants and (iii) determine the value of Awards granted to
Non-Section 16(b) Participants to any other committee of the Board or to the
Company’s Chief Executive Officer, provided such delegation is made in writing
and specifically sets forth such delegated authority. The officers of the
Company, for and on behalf of the Company, may engage or authorize the
engagement of a third party administrator to carry out administrative functions
under the Plan. Any such delegation hereunder shall only be made to the extent
permitted by applicable law.

7. Awards: The Committee shall determine the terms and conditions of Awards to
be made under the Plan and shall designate from time to time the Employees who
are to be the recipients of Awards. Awards may also be made in combination or in
tandem with, in replacement of, or as alternative to, grants or rights under the
Plan or any other employee plan of the Company or any of its Subsidiaries,
including the plan of any acquired entity. An Award may provide for the grant or
issuance of additional, replacement or alternative Awards upon the occurrence of
specified events. All or part of an Award may be subject to conditions
established by the



--------------------------------------------------------------------------------

Committee, which may include, but are not limited to, continuous service with
the Company and its Subsidiaries, achievement of specific individual and/or
business objectives, increases in specified indices, attainment of specified
growth rates and other comparable measurements of performance. Unless specified
otherwise by the Committee, the amount payable pursuant to an Award shall be
based on a percentage of the Participant’s Compensation.

An Award may be in the form of a Performance Award. A Performance Award shall be
paid, vested or otherwise deliverable solely on account of the attainment of one
or more pre-established, objective Performance Goals established by the
Committee prior to the earlier to occur of (a) 90 days after the commencement of
such period of service to which the Performance Goal relates and (b) the lapse
of 25% of such period of service (as scheduled in good faith at the time the
goal is established), and in any event while the outcome is substantially
uncertain. A Performance Goal is objective if a third party having knowledge of
the relevant facts could determine whether the goal is met. Such a Performance
Goal may be based on one or more business criteria that apply to the individual,
one or more business units of the Company, or the Company as a whole.
Performance Goals shall be based upon targets established by the Committee with
respect to one or more of the following financial or operational factors, as
applied to the Company or a business unit, as applicable: cash flow; working
capital; EBITDA; adjusted EBITDA; profit; safety performance; innovation as a
percent of total revenue; cost out and pricing initiatives; before or after tax
net income; earnings per share; book value per share; stock price; return on
stockholder’s equity; expense management; improvements in capital structure;
profitability of an identifiable business unit or product (including return on
investment on new business acquisitions or growth and expansion activities for
the year); business growth (percent increase in revenue from year to year);
before or after tax profit margins; budget comparisons; total return to
stockholders; market share (percent shares the Company has captured in the
market); increase in production volume (percent of increase from year to year);
increase in productivity yield per acreage; percent of decrease in production
costs; customer satisfaction based on a third party survey; decrease costs of
delivery of service (e.g. freight costs, costs of loans, reduction of
inventory); decrease turnaround time for servicing requests or processing
information (e.g. number of days closing, numbers of days accounts payables
turnaround time); identification of ways to cut down costs on a long term basis;
implementation of new systems, processes, procedures to accomplish better
efficiency, reduce current costs, or provide better management information
reports; implementation of improvements in area of accountability and
responsibility that has great impact on the management of the business; the
relative performance of the Company against a peer group of companies on any of
the measures above. Unless otherwise stated, a Performance Goal need not be
based upon an increase or positive result under a particular business criterion
and could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria).

Prior to the payment of any compensation based on the achievement of Performance
Goals, the Committee must certify in writing that applicable Performance Goals
and any of the material terms thereof were, in fact, satisfied. The Committee,
in its sole discretion, may decrease the amount payable pursuant to a
Performance Award, but in no event shall the Committee have discretion to
increase the amount payable to a Participant who is a Covered Employee pursuant
to a Performance Award in a manner inconsistent with the requirements for
qualified performance-based compensation under Section 162(m) of the Code.
However, the Committee may increase the amount of a Performance Award to any
Participant who is not a Covered Employee. For purposes of clarity, the
Committee may exercise the discretion provided for by the foregoing in a
non-uniform manner among Participants.

In interpreting Plan provisions applicable to Performance Goals and Performance
Awards, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code applicable to qualified performance-based
compensation, and the Committee in establishing such Performance Goals and
interpreting the Plan shall be guided by such provisions. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Performance Awards pursuant to the Plan shall be determined by the Committee. No
Participant may be granted Performance Awards which will result in the payment
of more than $3,000,000 per Plan Year.



--------------------------------------------------------------------------------

8. Payment of Awards: The Committee has sole and absolute authority and
discretion to determine whether an Award shall be paid under the Plan and if so
such payment will be made in accordance with the following:

(a) Form of Payment: Generally, payment of Awards shall be made in a lump-sum
cash payment and may be subject to such restrictions as the Committee shall
determine.

(b) Date of Payment: Payment of any Awards for a Plan Year (“Award Plan Year”)
shall be made as soon as practicable after the close of the Award Plan Year (as
determined by the Committee), but in no event later than March 15th of the Plan
Year immediately following the close of the Award Plan Year (“Payment Date”).

9. Assignability: Unless otherwise determined by the Committee and provided in
the Agreement, no Award or any other benefit under the Plan shall be assignable
or otherwise transferable, except by will or the laws of descent and
distribution. Any attempted assignment of an Award or any other benefit under
the Plan in violation of this Section 9 shall be null and void.

10. Tax Withholding: The Company shall have the right to withhold applicable
taxes from any Award payment and to take such other action as may be necessary
in the opinion of the Company to satisfy all obligations for withholding of such
taxes.

11. Finality of Determinations: Any determination by the Committee in carrying
out or administering the Plan shall be final and binding for all purposes and
upon all interested persons and their heirs, successors, and personal
representatives.

12. Employee Rights Under the Plan: No Employee or other person shall have any
claim or right to be granted an Award under the Plan. Neither the Plan nor any
action taken thereunder shall be construed as giving an Employee any right to be
retained in the employ of the Company or an Employer. No Participant shall have
any lien on any assets of the Company or an Employer by reason of any Award made
under the Plan.

13. Amendment, Modification, Suspension or Termination: The Board may amend,
modify, suspend or terminate the Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (a) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (b) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company; provided, however, that clause (b) shall only apply if, and to the
extent, such approval is required by applicable legal requirements.

14. Governing Law: The Plan and all determinations made and actions taken
pursuant hereto, shall be governed by and construed in accordance with the laws
of the State of Texas.

15. Effective Date: The Plan is effective as of January 1, 2013, subject to
approval by the stockholders of the Company at the 2012 stockholders meeting.

16. Exclusion from Section 409A: The Plan is intended to provide “short-term
deferrals” as described in Treasury Regulation § 1.409A-1(b)(4) under
Section 409A of the Code (or successor guidance thereto), and not to be a
“nonqualified deferred compensation plan” for purposes of Section 409A of the
Code. The Plan shall be administrated and interpreted consistent with that
intent.

17. Participants Based Outside of the United States: Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company operates or has employees, the Committee, in its
sole discretion, shall have the power and authority to: (a) determine which
affiliates and Subsidiaries shall be covered by the Plan; (b) determine which
employees outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to employees outside
the United States to comply with applicable foreign laws; (d) establish subplans
and modify exercise procedures and other terms and procedures, to the extent
such actions may be necessary or advisable. Any subplans and



--------------------------------------------------------------------------------

modifications to the Plan terms and procedures established under this Section 17
by the Committee shall be attached to the Plan document as appendices; and
(e) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals. Notwithstanding the above, the Committee may not take
any actions hereunder, and no Awards shall be granted, that would violate
applicable law, including Section 409A of the Code.

18. Unfunded Status of Plan: The Company shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under the Plan. To the extent any person acquires any rights to
receive payments hereunder from the Company, such rights shall be no greater
than those of an unsecured creditor.